 



Exhibit 10.3

     
(KENNAMETAL LOGO) [l24497al2449792.jpg]
MEMORANDUM


               
To:
  Frank Simpkins   Date:   November 29, 2006
 
           
From:
  Carlos Cardoso   Contact:    
 
           
Subject:
  Individual Compensation   cc:   Kevin Walling

Congratulations on your promotion! I am pleased to confirm the following
details:
Effective Date
The effective date of your promotion will be December 6, 2006.
Title
Your title will be Vice President and Chief Finance Officer.
Base Salary
Your annual base salary increases by $126,000 (55% increase) to $355,000 per
year. You will participate in our PRIME bonus plan with a target bonus for FY07
of 60% of your base salary at achievement of the business plan. You will also be
eligible to participate in our Long Term Incentive Plan with a target value of
$603,000. Please see attached spreadsheet for a complete comparison of your
compensation package.
Frank, we are confident that your talent and experience will enable to you to
continue to make a significant contribution to the Global Finance Organization
and Kennametal, Inc.
Please indicate your acceptance of this offer by signing and returning this
letter to me.
Again, congratulations on your new position. We look forward to your continued
contributions.
/s/ Carlos Cardoso
Carlos Cardoso
President and Chief Executive Officer
ACCEPTED:

       
Signature: /s/ Frank P. Simpkins
  Date: December 6, 2006

